Affirmed as Modified; Opinion Filed November 19, 2013.




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-12-00999-CR

                              ISAIAH SIMPSON, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 7
                                  Dallas County, Texas
                          Trial Court Cause No. F09-53864-Y

                             MEMORANDUM OPINION
                           Before Justices Moseley, Lang, and Brown
                                  Opinion by Justice Moseley
       Isaiah Simpson pleaded guilty to aggravated robbery with a deadly weapon, and a jury

sentenced him to 35 years’ confinement. In two issues, Simpson argues there is insufficient

evidence to support the trial court’s order that Simpson pay court costs, and the trial court’s

judgment should be modified to properly reflect that Simpson pleaded guilty to the offense. The

background and facts of the case are well-known to the parties; thus, we do not recite them here

in detail. Because all dispositive issues are settled in law, we issue this memorandum opinion.

TEX. R. APP. P. 47.2(a), 47.4. We overrule Simpson’s first issue, sustain his second issue and

modify the judgment, and, as modified, affirm the trial court’s judgment.
       In his first issue, Simpson argues the evidence is insufficient to support the trial court’s

order that he pay $235 in court costs. Therefore, Simpson argues, the judgment should be

reformed to delete the court costs. Because the clerk’s records did not contain a bill of costs, we

ordered the Dallas County District Clerk to file supplemental records containing the certified bill

of costs associated with this case. The clerk did so, filing two supplemental clerk’s records. See

TEX. R. APP. P. 34.5(c)(1) (stating rules of appellate procedure allow supplementation of clerk’s

record if relevant item has been omitted).

       Simpson makes two objections to the supplemental records. He first complains the clerk

did not file a “proper bill of costs” because it is an unsworn, unsigned computer printout. While

the code of criminal procedure requires a record be kept, it does not specify the form of the

record except to state that it must be certified and signed “by the officer who charged the costs or

the officer who is entitled to receive payment for the cost.” TEX. CODE CRIM. PROC. ANN. art.

103.001, .006; Coronel v. State, No. 05–12–00493–CR, 2013 WL 3874446, at *4 (Tex. App.—

Dallas July 29, 2013, pet. filed). The district clerk’s supplemental record contains a “Bill of

Costs Certification” containing the costs that have accrued to date; the documents are certified

and signed by the clerk. Because the documents meet the mandate of the code of criminal

procedure, we conclude Simpson’s first objection that the bill of costs is not “proper” lacks

merit. See id. at *4

       Simpson also complains the record does not indicate the bill of costs was filed or brought

to the trial court’s attention before costs were entered. We previously addressed and overruled

this argument in Coronel. See id. at *5.

       With the supplemental records containing the bill of costs now before us, we conclude

Simpson’s complaint that the evidence is insufficient to support the imposition of costs lacks




                                                –2–
merit. See id. at *4-5; Franklin v. State, 402 S.W.3d 894, 894 (Tex. App.—Dallas 2013, no

pet.). Accordingly, we overrule Simpson’s first issue.

       In his second issue, Simpson argues the trial court’s judgment should be modified to

properly reflect his plea of guilty to the charged offense. The State concedes the issue.

       This Court has the authority to correct the trial court’s judgment to make the record speak

the truth when the Court has the necessary data and information to do so. See TEX. R. APP. P.

43.2; Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993); Asberry v. State, 813
S.W.2d 526, 529–30 (Tex. App.—Dallas 1991, pet. ref’d). We sustain Simpson’s second issue

and modify the judgment to reflect that Simpson pleaded guilty to the charged offense.

       As modified, we affirm the trial court’s judgment.




                                                      /Jim Moseley/
                                                      JIM MOSELEY
                                                      JUSTICE

Do Not Publish
TEX. R. APP. P. 47
120999F.U05




                                                –3–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ISAIAH SIMPSON, Appellant                           On Appeal from the Criminal District Court
                                                    No. 7, Dallas County, Texas
No. 05-12-00999-CR         V.                       Trial Court Cause No. F09-53864-Y.
                                                    Opinion delivered by Justice Moseley.
THE STATE OF TEXAS, Appellee                        Justices Lang and Brown participating.

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
to reflect that Isaiah Simpson pleaded guilty to the charged offense.

       As modified, the judgment is AFFIRMED.

Judgment entered this 19th day of November, 2013.




                                                    /Jim Moseley/
                                                    JIM MOSELEY
                                                    JUSTICE




                                              –4–